Rosenberry, C. J.
While there are separate writs of error, the facts being the same in both cases it was agreed that the case and briefs should be submitted in Palmissano v. State and should be considered as the case and briefs in the case of Souther v. State.
The sole question raised here is as to whether or not the evidence is sufficient to sustain the finding made by the judge of the municipal court of Milwaukee county. The case presents a clear question of fact. Whether or not the evidence sustains the finding of the trial court depends almost wholly upon the credibility' of witnesses. If the court was of the opinion that the witnesses who testified on behalf of the State were telling the truth, that evidence uncontradicted was certainly sufficient to sustain the conclusion of the trial court. If, on the other hand, the court was of the opinion that the witnesses presented by the defendants were testifying to the truth, then the court might well have found that the defendants were not present at the time and place of the alleged robbery and have acquitted the defendants. There is nothing in the facts shown on behalf of the defendants which requires the court to accept the statements of the defendants’ witnesses as true. On the other hand, there were some circumstances and certain conflicts in the testimony which might in the opinion of the trial court have cast a considerable doubt upon the evidence offered by the defendants to establish their alibi. No useful purpose would be served by setting forth at length the evidence which tends *575to sustain the finding and that which would tend to sustain a contradictory finding. We have carefully reviewed the evidence as set out in the case and in the record and are convinced that it is sufficient to sustain' the finding of the trial court as to each of the defendants.
It is argued that the evidence with respect to the participation of the defendant Souther is insufficient even if that in respect to the defendant Palmissano be held to be sufficient. We do not so regard it. The defendants by their own admission were together a considerable part' of the evening in question. The only question was as to the time .they were in each other’s company. The evidence sustains the conviction as to both defendants.
By the Court. — Judgment of the municipal court of Milwaukee county in each case is affirmed.